IN TI~HE SUPREME COURT OF THE STATE OF DELAWARE

RASHID M. SHABAZZ, §
§ No. 663, 2015
Defendant Below, §
Appellant, § Court Below_Superior Court
§ of the State of Delaware
v. §
§ Cr. ID No. l403021888
STATE OF DELAWARE, §
§
Plaintiff` Below, §
Appellee. §

Submitted: February 23, 2016
Decided: February 25, 2016

0 R D E R
This 25th day of February 2016, it appears to the Court that, on February 8,

2016, the Clerl< issued a notice to show cause, by certified mail, directing the
appellant to show cause why this appeal should not be dismissed for the appellant’s
failure to file the opening brief and appendix. The appellant has not responded to
the notice to show cause within the required ten-day period. Dismissal of the appeal

is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

BY THE COURT:

/s/ Rana’y l Holland
Justice